DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-9 in the reply filed on 15 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 at line 2 recites the limitation "the movement".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –movement--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilmoniemi et al. (U.S. Pub. No. 2014/0357935).  Regarding claim 1, Ilmoniemi et al. (hereinafter Ilmoniem) discloses a pulsed electric field stimulation (EFS) apparatus for treatment of cancer, the apparatus comprising: an applicator 90, comprising: a first coil (of module 93a) provided to the applicator in a first plane; a second coil (of module 93c) provided to the applicator in a second plane; and a third coil (of module 93e) provided to the applicator in a third plane, wherein each of the first, second and third planes are mutually orthogonal to one another (Fig. 9, [0096] and [0099]).  Regarding claim 4, the apparatus further comprises a first actuator (module 93a) coupled to the applicator to articulate the applicator in a first axis via hinge 92a (Fig. 9 and [0099]). Regarding claim 5, the apparatus further comprises a first actuator (module 93c) coupled to the applicator to articulate the applicator in a second axis via hinges 92b/c, wherein the second axis is perpendicular to the first axis (Fig. 9 and [0099]). Regarding claims 6 and 7, the apparatus further comprises a third actuator (module 93e) coupled to the applicator to articulate the applicator in a rotational axis via hinge 92d (Fig. 9 and [0099]).  Regarding claim 9, the apparatus further comprises a computer coupled to the applicator and configured to energize each of the first, second and third coils of the applicator during a treatment regimen ([0084]-[0087]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ilmoniemi et al. (U.S. Pub. No. 2014/0357935) in view of Mishelevich et al. (U.S. Pub. No. 2007/0260107).  Regarding claim 3, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the applicator is shaped as a triangular pyramid, and wherein each of the first, second and third coils is disposed on a separate plane of the triangular pyramid. Mishelevich discloses a deep brain stimulation device, wherein three coils 550,560,570 disposed in separate planes may be arranged in an array in a “helmet” 500 type of configuration that forms a triangular pyramid which conforms to the head of the patient for targeted stimulation (Fig. 5, [0080] and [0101]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape a helmet applicator as taught by Ilmoniemi, as a triangular pyramid as suggested by Mishelevich as Ilmoniemi recognizes the necessity of a helmet applicator for conformance of the coils to the shape of the skull ([0097] and [0099]) and Mishelevich teaches that an applicator formed as a triangular pyramid enables conformance of the coil array to the surface of the head, which minimizes energy loss within space outside the body and the chance of stimulating sensitive non-target structures [0084].  
Regarding claim 8, Ilmoniemi discloses the invention as claimed, see rejection supra; however Ilmoniemi fails to disclose wherein the apparatus further comprises a computer coupled to the applicator and configured to control the movement of the applicator during a treatment regimen. Mishelevich discloses a deep brain stimulation device, wherein an applicator array 500 comprised of three coils 550,560,570 (Fig. 5 and [0080]) may be controlled by controlling motors associated with a robotic positioning system such as power and control system 6 ([0097] and Figs. 1A and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a computer coupled to an applicator and configured to control movement of such as taught by Mishelevich, into a system for properly positioning an array of coils for brain stimulation as suggested by Ilmoniemi as Ilmoniemi recognizes that changes in the coil array system may be motorized ([0097]-[0098]) and Mishelevich teaches that controlling motors of a robotic positioning system may be associated with the array to enable such changes ([0097] and Figs. 1A and 6).  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 2, while the prior art teaches a pulsed electric field stimulation (EFS) apparatus for treatment of cancer, the apparatus comprising: an applicator, comprising: a first coil provided to the applicator in a first plane; a second coil provided to the applicator in a second plane; and a third coil provided to the applicator in a third plane, wherein each of the first, second and third planes are mutually orthogonal to one another, the prior art of record does not teach or fairly suggest a pulsed electric field stimulation (EFS) apparatus for treatment of cancer as claimed by Applicant, wherein the first, second and third coils are arranged in the applicator such that a straight line drawn perpendicular from each coil defines an intersection of the lines vertically below the applicator at a point where a stimulating electrical field for each of the first, second and third coils is at a maximum value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791